DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0132701 A1) in view of Powell (US 2,612,241). 
Regarding claim 1, Lewis discloses a sphere drive line retarder (200 in fig. 2 and [0028]) mounted to a drive shaft from an engine (note the abstract), the sphere drive line retarder comprising: 
a sphere rotor (206) mounted to the drive shaft and housed within a retarder housing (202); 
a piston assembly comprising: 
at least one piston (209, 210); 
a brake shoe (211) mounted to each said piston; 
hemispherical friction material mounted to said brake shoe (note the surface of the brake shoe 211 engages the sphere rotor 206; [0028]); 
said hemispherical friction material is located between said sphere rotor and said brake shoe (note the surface of the brake shoe 211 engages the sphere rotor 206; [0028]); and 
each said piston (209, 210) housed within a piston housing that is hydraulically isolated from said retarder housing (note each of the piston assemblies is located in separate housing portion and having a hydraulic bushing 212 acting as a seal and thus isolating each piston assembly from the retarder housing 202 as shown in fig. 2). 
Lewis fails to disclose said retarder housing containing hydraulic fluid and the hydraulic fluid cools said sphere rotor.  However, Powell discloses an auxiliary brake assembly (note fig. 1; col. 1, lines 1-4) having a retarder housing containing hydraulic fluid and the hydraulic fluid cools a rotor (note 12, 16; col. 3, lines 59-68).  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the brake housing of Lewis to provide hydraulic 
Re-claim 2, the modified system of Lewis discloses said piston assembly actuates to press said hemispherical friction material against said sphere rotor (note [0028]).
Re-claim 3, the modified system of Lewis discloses said piston assembly is actuated by one of hydraulic power, pneumatic power, mechanical power, and electric power (note the hydraulic power piston assembly in fig. 2 and [0028]).
Re-claim 4, the modified system of Lewis discloses said piston assembly comprises two said pistons (note the two piston assemblies shown in fig. 2).
Re-claim 5, the modified system of Lewis discloses a two-way bleeder valve port mounted to said retarder housing (note the bleeder valve 224 in fig. 2; [0028]).
Re-claim 6, the modified system of Lewis discloses the drive shaft is further connected to a differential that is connected to drive axles (note [0023]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0132701 A1) in view of Powell (US 2,612,241), and further in view of Hvolka (US 5,190,123). 
Re-claim 7, the modified system of Lewis discloses all claimed limitations as set forth above but fails to explicitly disclose a PLC to control the activation of the piston assembly.  However, Hvolka discloses a direct drive axle brake and cooling system (note the abstract) having a PLC to control the activation of a piston assembly (note col. 4, lines 7-25 and col. 5, lines 56-59).  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the brake system of Lewis to provide a PLC to control the activation of the piston assembly as taught by Hvolka will allow to regulate the amount of braking and thus making the braking more efficient.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2011/0132701 A1) in view of Powell (US 2,612,241), and further in view of Kelley et al. (US 4,938,321). 
Re-claim 8, the modified system of Lewis discloses all claimed limitations as set forth above but fails to explicitly disclose a sight glass located on said retarder housing.  However, Kelley et al. discloses a liquid cooled brake system (note 10 and the abstract) having a sight glass (152 in figs. 1 and 8) located on a retarder housing (12).  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the brake housing of Lewis to provide a sight glass as taught by Kelley et al. will allow to quickly check the quantity of hydraulic fluid in the housing and thus eliminating any possibility of brake damage due to overheating.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657